DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US Pub No. 20180137369 A1) in view of Rozenberg et al. (US Pub No. 20180082414 A1). 

Regarding Claim 1,
Roth discloses A method comprising: recording a first image at a sensor block at a first time, the sensor block defining a field of view intersecting a work area and encompassing a workstation in the work area; (Roth, [0024], discloses which is schematically illustrated in Fig. 1A, the system 100 includes one or more image sensor(s) 103 that can obtain images of a space 104. The image sensor 103 is associated with a processor 102 and a memory 12. In one embodiment processor 102 runs algorithms and processes to detect an occupied work station in an image obtained from image sensor 103. An occupied work station typically refers to a work station that is to be or has been assigned to an occupant. In some cases, an occupied work station has an occupant currently occupying the work station. In other cases, a work station may be occupied even if no occupant is currently occupying the work station; image sensors captures images of work area)

detecting a set of objects in the first image based on an object classification model; (Roth, [0025-0026], discloses processor 102 may apply shape detection algorithms on images obtained from image sensor 103 to detect an occupied work station by its shape in the image(s); detecting an occupied work station includes determining a location of the work station and determining from at least one image of the space and from the location of the work station if the work station is an occupied work station; detection of objects in work area and their specific location in work station in work area are determined)

generating a feature for the first image based on the set of objects, the feature comprising a confidence value and a location of each object in the set of objects; (Roth, [0025-0026], discloses processor 102 may apply shape detection algorithms on images obtained from image sensor 103 to detect an occupied work station by its shape in the image(s); detecting an occupied work station includes determining a location of the work station and determining from at least one image of the space and from the location of the work station if the work station is an occupied work station; detection of objects in work area and their specific shape (feature) and location in work station in work area are determined)

accessing an occupancy template for the work area, the occupancy template defining a set of significant objects; (Roth, [0029], discloses objects, such as occupants, may be tracked by processor 102 through a sequence of images of the space using known tracking techniques such as optical flow or other suitable methods. In one embodiment an occupant is tracked based on his shape in the image. For example, an occupant is identified in a first image from a sequence of images as an object having a shape of a human form. A selected feature from within the human form shaped object is tracked. Shape recognition algorithms are applied at a suspected location of the human form shaped object in a subsequent image from the sequence of images to detect a shape of a human form in the subsequent image and a new selected feature from within the detected shape of the human form is then tracked, thereby providing verification and updating of the location of the human form shaped object; objects in images are detected using shape detection algorithms where shape of objects are templates of significant objects such as human)

classifying the workstation as occupied based on the feature and the set of significant objects; (Roth, [0044], discloses which is schematically illustrated in FIG. 1B the system 100 detects an occupied work station by detecting a work station 106 in an image of the space 104 and detecting an occupant 107 in the vicinity of the work station 106. Detection of the work station 106 and/or the occupant 107 may be done by processor 102, for example, by applying shape detection algorithms (e.g., as described above) on one or more images obtained by image sensor 103 to detect a shape of an occupied work station (e.g., a shape of a desk with a person sitting by the desk) and/or to detect a shape of work station and/or of an occupant; objects in images are classified according to templates of shapes such as desk, person etc.)  and

rendering a representation of the workstation at a work area interface, the representation indicating occupancy of the workstation. (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not)

Roth does not explicitly disclose feature vector(s) and accessing a workstation template for the work area, the workstation template defining a set of default objects for each workstation in the work area; identifying a subset of objects comprising an intersection of the set of default objects and the set of objects; removing the subset of objects from the feature vector;

Rozenberg discloses feature vector(s) and accessing a workstation template for the work area, the workstation template defining a set of default objects for each workstation in the work area; (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects)

identifying a subset of objects comprising an intersection of the set of default objects and the set of objects; (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects and detected)

removing the subset of objects from the feature vector; (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects and detected)

Roth discloses the claimed invention except for the generation of feature vector models and matching of feature vectors of objects in images with stored feature vector models. Rozenberg teaches that it is known to generate feature vectors of captured objected in images to compare with features stored in database. It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate features (as taught by Rosenberg) of objects captured in images (taught by Roth), in order to accurately detect and classify objects in work stations according their features including shape, color, dimensions for detecting occupancies of human and their interaction with objects around in work stations. 

Regarding Claim 2,
The combination of Roth and Rozenberg further discloses wherein detecting the set of objects in the first image based on the object classification model comprises detecting the set of objects in the first image 35 of 46VE RG-M04-U S based on the object classification model, the set of objects comprising at least one object in a group of objects comprising: a human; a chair;  a desk; an electronic display; a keyboard; an electronic mouse; a laptop computer;  a smartphone; a tablet computer;  a desktop computer;  an electronic charger; an electronic charging cable; a whiteboard;  a pair of headphones; a pair of earphones; a mug; a cup; an item of tableware; an eating utensil; a notebook; a writing implement; 36 of 46VE RG-M04-U S a bag; and an article of clothing. (Roth, [0005], [0083], discloses relatively large number of PIR sensors must be used (at least one for each desk) and depending on construction barriers in the office the PIR based occupancy sensor may be indiscriminate enough to be inaccurate. Additionally, a PIR based sensor can provide only limited information regarding movement of specific workers between desks or other information which may be of interest for office space utilization analysis, for example, locations of work stations such as desks or the location of workers in the space and/or in relation to their work station; desk in work station within work region in images is detected from objects in images obtained). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim. 

Regarding Claim 3,
The combination of Roth and Rozenberg further discloses a mobile device class representing smartphones and tablet computers; a miscellaneous clothing and bag class representing articles of clothing and bags; and a small item class representing items less than a threshold size.  (Roth, [0083], discloses determining if the workstation is occupied is done by detecting an occupant in vicinity or within a predetermined range of the work station in the image (e.g., as described above). In other embodiments determining if the workstation is occupied includes detecting predetermined items on or in vicinity of the work station. Predetermined items may include, for example, objects which are typically placed on a desk by an occupant, for example a cellular phone and/or laptop computer. Predetermined items may be detected by using object detection techniques (e.g., using shape and/or color detection); [0030] the processor 102 is to identify a location of the occupant in an image and to determine that the location of the work station is the same location of the occupant in the image if the occupant is immobile at the identified location for a time above a predetermined threshold; smartphone or cellular phone and/or laptop computer are recognized as one of the object classes; clothing can be identified based on color and shape features). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Roth and Rozenberg further discloses accessing the set of objects in the first image based on the object classification model comprises detecting the set of objects in the first image based on the object classification model and the set of object classification parameters.  (Roth, [0083], discloses determining if the workstation is occupied is done by detecting an occupant in vicinity or within a predetermined range of the work station in the image (e.g., as described above). In other embodiments determining if the workstation is occupied includes detecting predetermined items on or in vicinity of the work station. Predetermined items may include, for example, objects which are typically placed on a desk by an occupant, for example a cellular phone and/or laptop computer. Predetermined items may be detected by using object detection techniques (e.g., using shape and/or color detection); smartphone or cellular phone and/or laptop computer are recognized as one of the object classes; clothing can be identified based on color and shape features). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Roth and Rozenberg further discloses accessing a work area context; and 37 of 46VE RG-M04-U S wherein detecting the set of objects in the first image based on the object classification model comprises detecting the set of objects in the first image based on the object classification model and the work area context.  (Roth, [0083], discloses determining if the workstation is occupied is done by detecting an occupant in vicinity or within a predetermined range of the work station in the image (e.g., as described above). In other embodiments determining if the workstation is occupied includes detecting predetermined items on or in vicinity of the work station. Predetermined items may include, for example, objects which are typically placed on a desk by an occupant, for example a cellular phone and/or laptop computer. Predetermined items may be detected by using object detection techniques (e.g., using shape and/or color detection); smartphone or cellular phone and/or laptop computer are recognized as one of the object classes; clothing can be identified based on color and shape features). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Roth and Rozenberg further discloses wherein accessing the workstation template for the work area comprises accessing the workstation template for the work area based on the work area context, the workstation template defining the set of default objects in the work area. (Roth, [0083], discloses determining if the workstation is occupied is done by detecting an occupant in vicinity or within a predetermined range of the work station in the image (e.g., as described above). In other embodiments determining if the workstation is occupied includes detecting predetermined items on or in vicinity of the work station. Predetermined items may include, for example, objects which are typically placed on a desk by an occupant, for example a cellular phone and/or laptop computer. Predetermined items may be detected by using object detection techniques (e.g., using shape and/or color detection); smartphone or cellular phone and/or laptop computer are recognized as one of the object classes; clothing can be identified based on color and shape features). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Roth and Rozenberg further discloses wherein accessing the occupancy template for the work area comprises accessing the occupancy template for the work area based on the work area context, the occupancy template defining the set of significant objects.  (Roth, [0029], [0044], discloses objects, such as occupants, may be tracked by processor 102 through a sequence of images of the space using known tracking techniques such as optical flow or other suitable methods. In one embodiment an occupant is tracked based on his shape in the image. For example, an occupant is identified in a first image from a sequence of images as an object having a shape of a human form. A selected feature from within the human form shaped object is tracked. Shape recognition algorithms are applied at a suspected location of the human form shaped object in a subsequent image from the sequence of images to detect a shape of a human form in the subsequent image and a new selected feature from within the detected shape of the human form is then tracked, thereby providing verification and updating of the location of the human form shaped object; Fig. 1B the system 100 detects an occupied work station by detecting a work station 106 in an image of the space 104 and detecting an occupant 107 in the vicinity of the work station 106. Detection of the work station 106 and/or the occupant 107 may be done by processor 102, for example, by applying shape detection algorithms (e.g., as described above) on one or more images obtained by image sensor 103 to detect a shape of an occupied work station (e.g., a shape of a desk with a person sitting by the desk) and/or to detect a shape of work station and/or of an occupant; objects in images are classified according to templates of shapes such as desk, person etc; objects in images are detected using shape detection algorithms where shape of objects are templates of significant objects such as human). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 8, 
The combination of Roth and Rozenberg further discloses identifying a type of the workstation based on the first image; and wherein accessing the workstation template for the work area comprises accessing the workstation template for the work area based on the type of workstation, the workstation template defining the set of default objects in the work area.  (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 9, 
The combination of Roth and Rozenberg further discloses wherein generating the feature vector for the first image based on the set of objects comprises generating the feature vector for the first image based on the set of objects, the feature vector comprising the confidence value and the location of each object in a subset of objects from the set of objects for which the confidence value of the object exceeds a threshold confidence value.  (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects). (Roth, [0030], discloses the processor 102 is to identify a location of the occupant in an image and to determine that the location of the work station is the same location of the occupant in the image if the occupant is immobile at the identified location for a time above a predetermined threshold). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 10, 
The combination of Roth and Rozenberg further discloses accessing the threshold confidence value based on a time of day of the first time.  (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 11, 
The combination of Roth and Rozenberg further discloses accessing the threshold confidence value based on a lighting condition of the first image.  (Rozenberg, [0015], [0066], discloses scene inspector unit, in accordance with some embodiments, may compare expected view objects, from the 3-dimensional model of a matching site, with objects of the digitized scene. The scene inspector unit may compare the objects identified within the digitized scene and their dimensional and structural characteristics to those in a matching view (same position and angle) in a matching 3-dimensional construction site model stored on a communicatively associated/networked database(s). The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects; Digitized scene data (e.g. camera image, depth map) and the extracted feature characteristics (e.g. features' shape, dimensions, orientation) are relayed to the Vector Model Processor of the System Server. The Vector Model Processor may identify extracted features based objects and structures within the digitized scene, by referencing databases storing records of construction object examples and 3D construction site models. The relevant construction site model, in accordance with some embodiments, may be preselected by the user of the mobile device and likewise relayed to the server; feature vector models of objects in images are compared and matched with objects stored in databases as default objects). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 12, 
The combination of Roth and Rozenberg further discloses a vacant condition; a reserved condition; and the occupied condition; and wherein rendering the representation of the workstation at the work area interface comprises rendering the representation of the workstation at the work area, the representation of the workstation indicating the occupied condition of the workstation distinct from the vacant condition and the reserved condition. (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.


Claim 13 recite method with steps corresponding to the method steps recited in Claim 1 respectively. Therefore, the recited steps of the method Claim 13 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Roth and Rozenberg references presented in rejection of Claim 1, apply to this claim.


Furthermore, the combination of Roth and Rozenberg further discloses classifying human activity at the workstation based on the feature vector and the set of significant objects to generate an activity classification; and o aggregating the activity classification into a set of activity classifications for the workstation; and generating a use of space recommendation based on the set of activity classifications. (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not based on occupancy determination, recommendations may be made). 


Claim 18 recite method with steps corresponding to the method steps recited in Claim 1 respectively. Therefore, the recited steps of the method Claim 18 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Roth and Rozenberg references presented in rejection of Claim 1, apply to this claim.

Furthermore, the combination of Roth and Rozenberg further discloses classifying human activity at the workstation based on the feature vector and the set of significant objects to generate an activity classification; and o aggregating the activity classification into a set of activity classifications for the workstation; and generating a use of space recommendation based on the set of activity classifications. (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not based on occupancy determination, recommendations may be made). 

Regarding Claim 19, 
The combination of Roth and Rozenberg further discloses wherein classifying human activity at the workstation based on the feature vector and the set of significant objects to generate the activity classification comprises: calculating a similarity measure between the set of significant objects and the set of objects represented in the feature vector; and classifying human activity at the workstation based on the similarity measure to generate the activity classification.  (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not based on shape detection classifier and shape features). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Regarding Claim 20, 
The combination of Roth and Rozenberg further discloses wherein classifying human activity at the workstation based on the feature vector and the set of significant objects to generate the activity classification comprises: generating an input vector comprising the feature vector and the set of significant objects; and classifying human activity at the workstation based on the input vector and an activity classifier. (Roth, [0048], discloses an occupied work station is detected from images of the space based on the shape of an occupied workstation. For example, the dimensions and/or outline of an object in an image which represents a desk having a person seated by it is different than the dimensions and/or outline of an unoccupied desk. Thus, in one embodiment the method includes detecting a shape of the occupied work station, e.g., by applying a shape detection algorithm on one or more images to detect an occupied work station in the image; occupancy of work station is determined based on a person present at desk or not based on shape detection classifiers and features including shapes). Additionally, the rational and motivation to combine the references Roth and Rozenberg as applied in claim 1 apply to this claim.

Reasons for Allowance
Claim 14: Claim 14 recite limitations – “wherein classifying human activity at the workstation comprises classifying human occupancy at the workstation based on the feature vector, the set of significant objects, and an occupancy classifier configured to classify the workstation according to one of a group of occupancy conditions comprising: 40 of 46VE RG-M04-U S a vacant condition; a reserved condition; and an occupied condition; wherein aggregating the activity classification into the set of activity classifications for the workstation comprises: aggregating the occupancy condition into the set of occupancy conditions for the workstation; and calculating a workstation utilization rate based on the set of occupancy conditions; and wherein generating the use of space recommendation based on the set of activity classifications comprises, in response to a target workstation utilization rate exceeding the workstation utilization rate, generating a recommendation to reduce a number of workstations within the work area”, in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claim 14 is objected as allowable subject matter.  

Claim 15: Claim 15 recite limitations – “wherein classifying human activity at the workstation comprises classifying human engagement at the workstation based on the feature vector, the set of significant objects, and an engagement classifier configured to classify an engagement level of a human occupying the workstation according to one of a set of engagement conditions comprising: an engaged condition; a present condition; and o an absent condition; 41 of 46VE RG-M04-U S aggregating the engagement condition into the set of engagement conditions for the workstation; and o calculating a workstation engagement rate based on the set of engagement conditions; and wherein generating the use of space recommendation based on the set of activity classifications comprises, in response to a target workstation engagement rate exceeding the workstation engagement rate, generating a recommendation to reduce distractions within the work area”, in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claim 15 is objected as allowable subject matter.  


Claim 16: Claim 16 recite limitations – “accessing a work area context of the work area, the work area context indicating the work area is a conference room; wherein classifying human activity at the workstation comprises classifying human engagement at the workstation based on the feature vector, the set of significant objects, and an engagement classifier configured to classify an engagement level of a human occupying the workstation according to one of a group of engagement conditions comprising: a presenting condition; a listening condition; a working condition; and an absent condition; 42 of 46VE RG-M04-U S wherein aggregating the activity classification into the set of activity classifications for the workstation comprises: aggregating the engagement condition into the set of engagement conditions for the workstation; and calculating a workstation engagement rate based on the set of engagement conditions; and wherein generating the use of space recommendation based on the set of activity classifications comprises, in response to a target workstation engagement rate exceeding the workstation engagement rate, generating a recommendation to reallocate the conference room to general desk space”, in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claim 16 is objected as allowable subject matter.


Claim 17: Claim 17 recite limitations – “accessing a work area context of the work area, the work area context indicating the work area is a conference room; wherein classifying human activity at the workstation comprises classifying human occupancy at the workstation based on the feature vector, the set of significant objects, and an occupancy classifier configured to classify the workstation according to one of a group of occupancy conditions comprising: a vacant condition; a reserved condition; and o an occupied condition; wherein aggregating the activity classification into the set of activity classifications for the workstation comprises: 43 of 46VE RG-M04-U Saggregating the occupancy condition into the set of occupancy conditions for the workstation; and calculating a workstation occupancy rate based on the set of occupancy conditions; and wherein generating the use of space recommendation based on the set of activity classifications comprises, in response to a target workstation occupancy rate exceeding the workstation occupancy rate, generating a recommendation to reduce a size of the conference room”,  in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claim 16 is objected as allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20180308329-A1
US-20100092036-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661